Citation Nr: 0123159	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  96-40 365	)	DATE
	)
	)
                            
On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
change a prior determination of willful misconduct for 
injuries incurred in August 1978. 

2.  Whether the veteran filed a timely appeal with a November 
1994 rating decision which found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a mental disorder. 


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from June 1977 to June 1980.  
His claim initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.

This matter was previously before the Board.  In March 1998, 
the Board denied each of the claims on appeal.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a September 2000 order, the 
Court vacated the Board's decision and remanded the matter 
back to the Board for development consistent with the 
parties' Joint Motion for Remand and to Stay Further 
Proceedings (joint motion).  The case is once again before 
the Board for review. 

The issue concerning the timeliness of the veteran's appeal 
involving a November 1994 rating decision which found that 
new and material evidence had not been submitted to reopen a 
claim for service connection for a mental disorder will be 
discussed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  An April 1993 Board decision found no new and material 
evidence had been submitted to change a prior determination 
of willful misconduct for injuries incurred in August 1978.

2.  The evidence associated with the claims file subsequent 
to the April 1993 Board decision does not demonstrate that 
the veteran's injuries were not the result of willful 
misconduct, or otherwise establish any material fact which 
was not already of record at the time of the prior denial.

3.  All evidence necessary for an equitable resolution of the 
issue involving whether new and material evidence has been 
submitted to change a prior determination of willful 
misconduct for injuries incurred in August 1978 has been 
obtained, and no further development is necessary to comply 
with the Veterans Claims Assistance Act of 2000.


CONCLUSIONS OF LAW

1.  The April 1993 Board decision which found no new and 
material evidence to change a prior determination of willful 
misconduct for injuries incurred in August 1978 is final.  38 
U.S.C.A. § 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 20.1100 
(2000).

2.  The evidence received since the April 1993 Board decision 
is not new and material; thus, the requirements to reopen the 
veteran's claim with respect to whether injuries sustained in 
August 1978 were the result of willful misconduct have not 
been met.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 38 
C.F.R.      §§ 3.156, 20.1105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he suffers from disabilities as a 
result of injuries sustained during an altercation with 
military police while on active duty in August 1978.  He 
claims excessive force was used during his arrest and 
confinement for drinking while intoxicated (DWI).  

The VA has a duty to assist the veteran in developing facts 
which are pertinent to that claim.  See Veterans Claims 
Assistance Act of 2000, 66 Fed. Reg. 45,630 (Aug 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)).  In the 
present case, the Board finds that all relevant facts have 
been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the claim to reopen 
a prior finding of willful misconduct for injuries received 
in August 1978 has been identified and obtained by the RO.  
That evidence includes the veteran's service medical records, 
records of treatment following service, reports of VA rating 
examinations, and statements and argument made by and on the 
veteran's behalf.  The VA has met the duty to identify 
evidence, as it has communicated to the veteran the need to 
submit evidence showing that his behavior on the night he was 
arrested in August 1978 did not constitute willful 
misconduct.  The Board has not been made aware of any 
additional relevant evidence which is available in connection 
with this appeal.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required.  
Id.

I.  Legal Criteria

Service connection may be granted only when a disability was 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§§ 5107, 1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(2000).  The term "in the line of duty" means an injury or 
disease incurred or aggravated during a period of active 
service unless such injury or disease was the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, was a result of his or her abuse of alcohol 
or drugs.  38 C.F.R. § 3.1(m) (2000).  

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on the Department of Veterans 
Affairs unless it is patently inconsistent with the facts and 
the requirements of law administered by the Department of 
Veterans Affairs.  Willful misconduct involves deliberate or 
intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences.  Mere 
technical violation of police regulations or ordinances will 
not per se constitute willful misconduct.  Willful misconduct 
will not be determinative unless it is the proximate cause of 
the injury, disease or death.  38 C.F.R. § 3.1(n) (2000).

II.  Procedural Background

This claim was previously denied.  Following the veteran's 
separation from service he filed a claim to establish 
service-connected for certain injuries.  In a September 1981 
administrative decision, the RO determined that injuries 
sustained by the veteran in August 1978 were the result of 
his own willful misconduct.  That decision was based on 
service medical records which documented a history of 
numerous altercations between the veteran and military 
police, as well as an August 1978 report from the Office of 
the Provost Marshal, Camp Pendelton, California, which 
detailed the events regarding the veteran's arrest by 
military police.  This report documented the veteran's 
altercation with military police immediately following a 
traffic stop in which he failed a sobriety test.  The veteran 
became combative and physical force was used to subdue him.  
The veteran apparently became violent while handcuffs were 
being removed, and a knee was placed in his back to restrain 
him.  It was noted that the veteran struck his mouth on the 
floor.  On September 6, 1978, the veteran was found guilty of 
DWI.  

The veteran appealed the September 1981 administrative 
decision.  As a result, a March 1984 Board decision denied 
service connection for a low back disorder, finding that the 
veteran had been treated for back problems in service but 
that no current back pathology was identified.  The record 
also shows that a September 1981 rating decision granted 
service connection for residuals of a fractured mandible and 
assigned a noncompensable (zero percent) evaluation.  That 
decision noted that on July 21, 1978, prior to his arrest, 
the veteran was struck on the left side of his face while in 
the mess hall and sustained a fracture of the mandible.  

Thereafter, the veteran attempted to reopen his claim of 
entitlement to service connection for injuries sustained in 
August 1978.  He submitted statements describing how police 
used excessive force during his arrest in August 1978.  A 
January 1992 rating decision declined to reopen the veteran's 
claim, finding that no new and material evidence had been 
submitted concerning the issue of willful misconduct.  In 
April 1993, the Board agreed and found that the veteran's 
statements were not material and therefore insufficient to 
reopen the claim.  The Board pointed out that the veteran's 
statements failed to show that any injuries he sustained in 
August 1978 were not occasioned by his willful misconduct.
 
III.  New and Material Evidence

The April 1993 Board decision is final and not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100 (all Board decisions are final on 
the date stamped on the face of the decision, unless the 
Chairman orders reconsideration, or one of the other 
exceptions to finality apply.)  However, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  See 38 
U.S.C.A. § 5108; see also Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  

Until recently, the method of reviewing a final decision 
based on new and material evidence was potentially a three-
step process.  See Elkins v. West, 12 Vet. App. 209, 214-9 
(1999).  First, the Board had to determine whether the 
evidence submitted since the prior decision was new and 
material, which will be discussed below.  If "the Board 
finds that no such evidence has been offered, that is where 
the analysis must end."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  Second, if new and material evidence had been 
presented, the claim was reopened and must be considered 
based upon all the evidence of record, to determine whether 
it was well grounded.  See Robinette v. Brown, 8 Vet. App. 
69, 75-76 (1995).  Third, if the claim was well grounded, the 
VA must comply with the duty to assist in the development of 
the claim under 38 U.S.C. § 5107(a), and then readjudicate 
the claim on the merits on the basis of all evidence of 
record.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc) (discussing the three-step analysis set forth in 
Elkins), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second and third steps became applicable only when each 
preceding step was satisfied.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 325 (1999).

Recent legislation has significantly impacted the "new and 
material" analysis, as well as claims for service connection 
in general, in that a "well-grounded" claim is no longer 
required.  The Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, 66 Fed. Reg. 45,630 (Aug 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.156(a)).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of the VA with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), which has recently been 
amended and states:

New evidence means existing evidence not 
previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, 
by itself or when considered with previous 
evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative 
nor redundant of the evidence of record at the 
time of the last prior final denial of the 
claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

The Court's prior case law mandated that an additional 
requirement had to be met; that is, whether in light of all 
the evidence of record, there was a "reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome" in the 
prior determination.  See Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991).  The joint motion pointed out, however, that 
this additional requirement was invalidated by the Federal 
Circuit in Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir., 
1998).  Because the Board applied the Colvin test in its 
March 1998 decision, the Court vacated the Board's decision 
and remanded the matter back to the Board to apply the 
correct standard.  The Board will now apply the correct 
standard. 

IV.  Discussion

The additional evidence associated with the veteran's claims 
file since the April 1993 Board decision includes private and 
VA clinical records, testimony and statements of the veteran, 
and numerous statements from the veteran's family and 
friends.  After analyzing this evidence and applying the 
correct standard under 38 C.F.R. § 3.156, the Board finds 
that new and material evidence has not been submitted since 
the April 1993 Board decision.  

The medical evidence presented includes discharge summaries 
from the South Dakota Human Service Center showing treatment 
for the veteran's paranoid schizophrenia from 1991 to 1994; 
billing records from Queen of Peace Hospital dated from 1994 
to 1997; and a July 2000 VA Dental examination report.  The 
Board notes that these medical reports were not of record at 
the time of the Board's April 1993 decision.  Nevertheless, 
they are not probative of the central issue of whether 
injuries sustained in August 1978 were the result of the 
veteran's own willful misconduct.  Accordingly, this evidence 
does not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Following the Court's order, the veteran submitted a May 2001 
examination report from Craig N. Bash, M.D., Neuro-
Radiologist.  Dr. Bash stated that he had reviewed the 
veteran's claims file.  Dr. Bash, in essence, opined that 
"the [veteran] experienced excessive force during his 
military police altercation because he had a new mandibular 
malocclusion following the event."  Dr. Bash also indicated 
that the veteran's trauma to his lower lumbar spine, when 
someone jumped on it while in police custody, caused or at 
least aggravated his undiagnosed bilateral spondylolysis 
defects and resulted in chronic pain. 

Although Dr. Bash's report is new, it is not material to the 
veteran's claim.  Evidence is probative when it tends to 
prove, or actually proves, an issue.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997), citing Black's Law Dictionary 1203 
(6th ed. 1990).  To be material, the evidence also should, by 
itself or when considered with previous evidence of record, 
relate to an unestablished fact necessary to substantiate the 
claim.  The Board agrees that Dr. Bash is competent to offer 
an opinion concerning the etiology of the veteran's 
disabilities.  Here, Dr. Bash has indicated that the 
veteran's current problems with his jaw and lumbar spine were 
either caused or aggravated by actions take by military 
police while on active duty.   However, the central issue in 
this case involves a legal question: whether the veteran's 
behavior while in police custody constituted willful 
misconduct.  Even assuming for discussion purposes that the 
veteran sustained injuries as a result of a police action, 
the issue concerning the propriety of such action cannot be 
answered by a physician twenty years after the incident.  
Likewise, Dr. Bash is unable to comment on whether the 
veteran's behavior at that time constituted willful 
misconduct under VA regulation.  Therefore, Dr. Bash's 
opinion cannot be considered material as defined by 38 C.F.R. 
§ 3.156.

The veteran also submitted lay statements from various 
friends and family members in support of his claim.  Letters 
by the veteran's parents, sisters, wife and several friends 
were associated with the claims file in 1996 and 1997, and 
essentially state that the veteran was unnecessarily 
assaulted by military police while on active duty.  However, 
none of these individuals claimed to have actually witnessed 
the August 1978 incident.  In a December 1996 letter, R.H. 
said he served with the veteran at Camp Pendelton at the time 
of the veteran's arrest.  Although R.H. related the veteran's 
account of the incident in which police jumped on his face 
and back, at no time did he say he witnessed the incident.  
In a July 1997 letter, G.S. stated that he also served with 
the veteran at that time and heard rumors that the veteran 
had been beaten during an arrest.  However, he added: "I do 
not know the facts or circumstances that transpired during 
the arrest."  

Although these statements are not duplicative, they are 
simply not probative of the central issue of whether the 
veteran's behavior was considered willful misconduct.  None 
of these individuals actually witnessed the incident, and 
they merely related the veteran's accounts of what transpired 
while he was intoxicated and under arrest for DWI.  It thus 
follows that none of these statements can be considered 
probative of the central issue of whether the veteran's 
behavior constituted willful misconduct, which was the basis 
for the denial of the claim.  Accordingly, these statements 
do not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Board has also considered the veteran's own statements in 
support of his claim.   Since the April 1993 Board decision, 
the veteran has submitted numerous written statements which 
were not previously of record.   However, the content of the 
statement are essentially duplicative of statements 
previously received and considered, and therefore are not new 
as defined under 38 C.F.R. § 3.156.  

As a whole, the evidence received since the April 1993 Board 
decision, when viewed either alone or in light of all of the 
evidence of record, does not tend to show that injuries 
received in August 1978 were not the result of the veteran's 
own willful misconduct.  Therefore, it follows that new and 
material evidence has not been submitted since the Board's 
final decision in April 1993.  Because the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen his finally disallowed claim, the benefit-
of-the-doubt doctrine may not be applied in this case.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  As the 
foregoing explains the need for competent evidence 
demonstrating that injuries sustained in August 1978 did not 
result from the veteran's own willful misconduct, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to reopen his claim.  See Graves v. 
Brown, 8 Vet. App. 522, 524 (1996). 

As a final note, the Board recognizes that VA has not 
obtained medical records referred to by the veteran's 
attorney in a May 2001 letter.  In declining to obtain these 
records, the Board notes that medical evidence would not shed 
light on the central issue in this case concerning the 
legality of police action over twenty years ago.  As such, 
the VA is not required to obtain these records.  See Veterans 
Claims Assistance Act of 2000, 66 Fed. Reg. 45,630 (Aug 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.156(a)) 
(stating that the Secretary is not required to provide 
assistance to a claimant under this section if no reasonably 
possibility exists that such assistance would aid in 
substantiating the claim).


ORDER

No new and material evidence having been submitted to change 
a prior determination of willful misconduct for injuries 
incurred in August 1978, the appeal is denied.


REMAND

The veteran claims he suffers from a mental disorder as a 
result of service, and that new and material evidence has 
been submitted to reopen a November 1994 rating decision 
which denied service connection for a mental disorder.  
However, before the Board can adjudicate this claim, the 
issue concerning the timeliness of the substantive appeal 
must be addressed.  

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 1991).  Under VA regulations, an appeal consists of a 
timely filed Notice of Disagreement (NOD) in writing and, 
after a Statement of the Case (SOC) has been furnished, a 
timely filed Substantive Appeal.  38 C.F.R. § 20.200 (2000).

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals" or correspondence 
containing the necessary information.  Proper completion and 
filing of a Substantive Appeal are the last actions a veteran 
needs to take to perfect an appeal.  38 C.F.R. § 20.202 
(2000).  A Substantive Appeal must be filed within 60 days 
from the date that the agency of original jurisdiction mails 
the SOC to the veteran or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed, whichever comes later.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302(b) (2000).  
If a claimant fails to file a Substantive Appeal in a timely 
manner, and fails to timely request an extension of time, "he 
is statutorily barred from appealing the RO decision."  Roy 
v. Brown, 5 Vet. App. 554, 556 (1993).  See also YT v. Brown, 
9 Vet. App. 195 (1996); Cuevas v. Principi, 3 Vet. App. 542, 
546 (1992). Cf. Rowell v. Principi, 4 Vet. App. 9 (1993).

In the present case, a November 1994 rating decision found 
that no new and material evidence had been submitted to 
reopen a claim for service connection for a mental disorder.  
The RO notified the veteran of that determination in a letter 
dated November 16, 1994.  On August 18, 1995, the RO received 
a letter from the veteran's representative indicating that an 
NOD was filed at the veteran's request.  The representative 
requested that the RO issue an SOC at its earliest 
convenience.  On October 3, 1995, the RO issued an SOC.  On 
April 1, 1996, the RO received a letter from the veteran's 
representative which enclosed a VA Form 9. 

Under these circumstances, it does not appear that the 
veteran's Substantive Appeal was timely filed.  Nevertheless, 
the determination of the timeliness of a Substantive Appeal 
is an appealable issue as to which a claimant is entitled to 
file an NOD and as to which he must then receive an SOC.  See 
March v. West, 11 Vet. App. 468, 470 (1998), quoting 
38 C.F.R. § 20.101(c) (1998) ("[a]ll claimants have the 
right to appeal a determination made by the agency of 
original jurisdiction that the Board does not have 
jurisdictional authority to review a particular issue").  As 
the RO did not address the timeliness of the veteran's 
Substantive Appeal, this case must be remanded for further 
procedural development.

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should consider the question of 
whether or not the veteran's Substantive 
Appeal was timely.  If the appeal is 
determined to be untimely, the RO should 
provide the veteran and his 
representative with a Statement of the 
Case which addresses the issue of whether 
the veteran has submitted a timely 
Substantive Appeal concerning the issue 
of new and material evidence to reopen a 
claim for service connection for a mental 
disorder.  The Statement of the Case 
should conform to the requirements of 
38 C.F.R. §§ 19.29 and 19.30 (2000).  The 
veteran should be provided an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to assist the veteran 
in the development of his claim and to afford due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate outcome of the veteran's appeal.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he receives further notice.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 



